DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steamer cover in claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  Additionally, the Examiner recommends providing a reference character for the steamer body in claims 10 and 11, as illustrated in Fig. 4 and described in the specification, to ensure that all claimed elements of the invention are clearly depicted. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Page 3, line 19: “Apparently, the drawings in the following description…” should read “The drawings in the following description…”
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
Use of phrases which can be implied: “The present invention discloses…” in line 1 and “The present invention is provided with…” in line 6
Statements of alleged merit: “During use…to allow all the food on the steamer grid bottom plate to be evenly heated and cooked” in lines 7-10
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informality:
Line 2: “a bracket (4)” should read “a bracket (5)”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen (US5199347A).
Regarding claim 1, Chen teaches (Fig. 1) a steam disperser comprising a steamer grid bottom plate (retaining plate 1) and a steamer grid tube (upright tube 2) vertically connected with the steamer grid bottom plate, wherein the steamer grid tube is positioned in the middle position of the steamer grid bottom plate (column 2, lines 6-10 “The upright tube 2 is generally a hollow round tube of which the bottom end passes down through an opening centered at the retaining plate 1 while the tube itself vertically and upward projects from the retaining plate 1.”); and a plurality of through vent holes (perforations 12 and 21) are formed on the tube wall of the steamer grid tube and the steamer grid bottom plate (column 2, lines 3-4 and 10-12 “The entire surface of the retaining plate 1 is evenly formed of a plurality of perforations 12…The upright tube 2 is also formed of a plurality of perforations 21 on it top surface and tube wall”).

Regarding claim 2, Chen further teaches (Fig. 1) that the steamer grid tube (upright tube 2) is fixedly with the steamer grid bottom plate (retaining plate 1) (column 2, lines 26-29 “The bottom end of the upright tube 2 passes down through a central opening on the retaining plate 1 with its bottom edge flares and connects to the bottom surface of the retaining plate 1.”).
Regarding claim 5, Chen further teaches (Fig. 1) that the vent holes (perforations 21) on the tube wall of the steamer grid tube (upright tube 2) are distributed in a uniform form (column 1, lines 43-44 “Both the retaining plate and the upright tube are evenly perforated”).
claim 7, Chen further teaches (Fig. 1) that the vent holes (perforations 12) on the steamer grid bottom plate (retaining plate 1) are distributed in a uniform form (column 1, lines 43-44 “Both the retaining plate and the upright tube are evenly perforated”).
Regarding claim 8, Chen further teaches (Fig. 1) that the steamer grid tube (upright tube 2) and the steamer grid bottom plate (retaining plate 1) are made of stainless steel material (column 2, lines 52-53 “The retaining plate 1 and the upright tube 2 of the present invention may be made of stainless steel”).
Regarding claim 10, Chen further teaches (Fig. 3) a steamer comprising a steamer body, a steamer cover, and a steam disperser according to claim 1, as described above (column 1, lines 36-38 “The steam plate according to the present invention is generally a retaining plate which may be put in an inner boiler of a cooker at the bottom thereof.”).
Regarding claim 11, Chen further teaches (Fig. 3) a steamer comprising a steamer body, a steamer cover, and a steam disperser according to claim 2, as described above (column 1, lines 36-38 “The steam plate according to the present invention is generally a retaining plate which may be put in an inner boiler of a cooker at the bottom thereof.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon (US6502501B1).

Simon teaches (Fig. 1) a poultry cooking device (device 10) comprising a steamer base plate (lid 40) and a steamer grid tube (tower 60) (column 3, lines 13-16 “Poultry cooking device 10 has three components. They are a pan 20, a removable lid 40, and a tower 60 for supporting poultry 5 in a vertical orientation above pan 20 and lid 40.”). Arranged in the middle of the base plate is a hollow bulge (flange 52) (column 3, lines 39-43 “Lid 40 has a central opening 46 that is centered within body portion 49. Flange or sleeve 52 surrounds central opening 46 and extends upwardly from upper face 42.”), and the steamer grid tube is adapted and sleeved with the bulge (column 3, lines 43-44 “Flange 52 is sized and shaped to receive tower 60 therein.”). Simon teaches the bulge and its sleeved relationship with the tube as it tightly secures the tube to the baseplate (column 4, lines 21-23 “The outer diameter of tower 60 is sized to be received within flange 52 such that outer surface 72 of tower 60 confronts and abuts the inner surface 54 of flange 52.”) as well as enable tubes of various sizes to be interchanged as appropriate for the poultry being steamed (column 4, lines 31-35 “Pin 58 provides a means of releasably securing tower 60 to flange 52 so that in use tower 60 may be removed from lid 40 to be interchanged with a shorter tower 60' or longer tower 60'' as appropriate for the size of poultry to be cooked.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Simon to include a bulge with a hollow structure is arranged in the middle position of the steamer grid bottom plate, and the end part of the steamer grid tube is adapted and sleeved with the bulge. Doing so would tightly secure the tube to the baseplate as well as enable tubes of various sizes to be interchanged as appropriate for the food being steamed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Simon, further in view of Demaree (US5893320A).
 	The combination of Chen and Simon teaches all of the elements of the current invention as described above. 
Simon further teaches (Fig. 1) that the steamer grid tube (tower 60) has a diameter of about 1 inch (2.54 centimeters) and a length in the range of 5 inches (12.7 centimeters) to 12 inches (30.48 centimeters) (column 5, lines 28-32 “Tower 60 has an approximate outer diameter of 1 inch. The preferred length of tower 60 is approximately 8 inches, and may be provided in various lengths in the range of 5 to 12 inches to accommodate various poultry types and sizes.”). Simon teaches the tube diameter and length ranges as described to accommodate various poultry types and sizes (column 5, lines 30-32 “…and may be provided in various lengths in the range of 5 to 12 inches to accommodate various poultry types and sizes.”).
It would have been obvious to one of ordinary of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Simon to include hat the steamer grid tube has a diameter of 2.0 to 3.0 cm and a length of 12 to 44 cm.
The combination of Chen and Simon teaches all of the elements of the current invention as stated above except that the bulge has a diameter of 1.6 to 2.5 cm.
Demaree teaches (Fig. 1) a device for cooking fowl comprising a base pate (40) and a vertical tube (mount 30) (column 3, lines 50-52 “…the major component parts of this embodiment are a base plate 40, a vertical mount 30, and a top plate 50.”). The base plate comprises (Fig. 5B) a bulge (cylinder 44) that sleeves inside the vertical tube so that the tube cannot tip or fall and to create a liquid-tight seal between the tube and the base plate (column 4, lines 9-15 “The wall 48 of the cylinder 44 is almost identical in cross-section to the inner surface 34 of the vertical mount 30, and, along with an adjoining top core 46, serves to receive the bottom of the vertical mount 30, and to hold it firmly so that it cannot tip or fall, and to also create a liquid-tight seal between the vertical mount 30 and the base plate 40.”). Demaree further teaches an embodiment in which the fit between the base plate and vertical tube may be relatively loose so that a cup holding liquid can be introduced within the vertical tube (column 2, lines 52-54 “Alternatively, the fit between the base plate and mount may be relatively loose, and a separate cup may be used to hold liquids. In either case, liquids such as water may then be introduced into and contained within the hollow vertical mount.”).
As Simon teaches that the diameter of the tube is about 1 inch (2.54 centimeters), as described above, incorporating the teachings of Demaree to include that the tube sleeves over either a bulge almost identical in cross-section to the inner surface of the tube or a bulge sufficiently smaller than the tube, so that the fit between the base plate and the tube are relatively loose, would require the diameter of the bulge be less than the 1 inch (2.54 centimeters) of the tube, but not so much smaller that it would be incapable of holding the tube firmly in place so that it could not tip or fall. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Chen and Simon to further incorporate the teachings of Demaree to include that the bulge has a diameter of 1.6 to 2.5 cm.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Citrynell et al. (US20060011192A1), hereinafter Citrynell.
Chen teaches all of the elements of the claimed invention as described above except that the vent holes on the tube wall of the steamer grid tube have a diameter of 3 to 7 mm.
	Citrynell teaches (Fig. 4C) a multi-chambered cooking apparatus (system 160) comprising a detachable steamer grid tube (vented tube 140) with a plurality of vent holes (holes 144) ([0071] lines 1-3 and 8-10 “Referring to FIG. 4C, system 160 also includes a vented tube 140 having an open bottom end 148, an open top end 144 and a conduit 142 passing between the two ends...Formed within the walls of vented tube 140 are a plurality of holes 144 that permit smoke and/or vapors to pass laterally through vented tube 140 and into a fowl.”) having a diameter in the range of about 1/64 inch (approximately 0.4 millimeters) to about 1 inch (25.4 millimeters) formed on the tube wall of the steamer grid tube ([0048] lines 3-8 “The vented tube may have various openings to permit the first and second grilling flavors from the inner and outer chambers to pass laterally outward into the fowl. If circular, such holes may have a diameter in the range from about 1/64 inch to about 1 inch, and more preferably about 1/4 inch.”). Citrynell teaches the vent holes on the tube wall of the steamer grid tube having a diameter in the range of about 1/64 inch to about 1 inch as they allow smoke/vapor to pass through the tube into the fowl being cooked ([0071] lines 8-10 “Formed within the walls of vented tube 140 are a plurality of holes 144 that permit smoke and/or vapors to pass laterally through vented tube 140 and into a fowl.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Citrynell to include that the vent holes on the tube wall of the steamer grid tube has a diameter of 3 to 7 mm. Doing so would allow steam vapor to pass through the tube into the food being cooked.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Feld (US4138939A).
Chen teaches all of the elements of the claimed invention as described above except that the bottom of the steamer grid bottom plate is provided with a bracket for supporting.
Feld teaches (Fig. 1) a vegetable steamer (10) comprising a perforated base plate (11) (column 2, lines 59-60 “…there is shown in FIG. 1 a vegetable steamer generally designated 10, and comprising a base plate 11…”) with supporting legs (13) secured to the bottom of the base plate (column 2, lines 62-67 “Base supporting legs 13 are provided, and are secured to the base plate (see FIG. 3) by a self-riveted construction, including heads or enlargements 13a and 13b above and below the base plate 11, and engaging its upper and lower surfaces.”). Feld teaches legs secured to the bottom of the base plate as they support the base plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Utama, can be reached on (571) 272-1676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        April 10th, 2021




/ROBERT J UTAMA/               Primary Examiner, Art Unit 3715